              Case:20-01947-jwb          Doc #:454 Filed: 04/09/2021              Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN

    In re:
                                                                     Chapter 11
    BARFLY VENTURES, LLC, et al,1                                    Case No. 20-01947-jwb
                                                                     Hon. James W. Boyd
                      Debtors.
    ______________________________________/                          Joint Administration

                                    CERTIFICATE OF SERVICE

       The undersigned certifies that on April 9, 2021, a copy of the Debtors' Application for
Entry of an Order (I) Authorizing the Retention, Employment and Compensation of Plante &
Moran, PLLC and (II) Granting Related Relief, Declaration of Dean Feenstra in Support of
Debtors' Application for Entry of an Order (I) Authorizing the Retention, Employment and
Compensation of Plante & Moran, PLLC and (II) Granting Related Relief, and a proposed order
was served electronically by CM/ECF and also by first class mail to the United States Trustee, 125
Ottawa NW, Suite 200R, Grand Rapids, Michigan 49503 and Plante & Moran PLLC, 634 Front
Avenue, NW, Grand Rapids, Michigan 49504.


Dated: April 9, 2021                               WARNER NORCROSS + JUDD LLP

                                                   /s/ Elisabeth M. Von Eitzen
                                                   Rozanne M. Giunta (P29969)
                                                   Elisabeth M. Von Eitzen (P70183)
                                                   Stephen B. Grow (P39622)
                                                   150 Ottawa Avenue, NW Ste. 1500
                                                   Grand Rapids, Michigan 49503
                                                   Telephone: (616) 752-2000
21603777                                           Counsel to the Debtors




1
 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129),
50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing
Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-
Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC
(9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
